Exhibit 10.4

[**] Confidential Treatment Requested

March 7, 2002

Freddie

Mac

Mr. Jeff Becker
Capital Markets
E-Loan, Inc.
5875 Arnold Road
Dublin, CA 94568



Re: Master Commitment #[ ** ]
Seller/Servicer #[ ** ]

Dear Mr. Becker:

Enclosed is an amended page(s) (the "Amendment") to the above-referenced Mater
Commitment (the "Agreement"). This Amendment changes the following:



Master Commitment/ Master Agreement Attachment

Title

Section(s)
Paragraph(s)

Page(s)

Master Commitment

Required Delivery Date

 

2

If this Amendment is acceptable to you, please sign both counterparts of this
letter, retain one signed counterpart for your records and return the other
signed counterpart no later than March 14, 2002 to:

Federal Home Loan Mortgage Corporation
Attn: Ruth Banks, Contract Specialist
21700 Oxnard Street, Suite 1900
Woodland Hills, CA 91367

If this letter is not executed and returned by the date specified, then Freddie
Mac's offer contained in this Amendment, at Freddie Mac's option, will be null
and void.

Please replace the appropriate page(s) of the Agreement with the enclosed
page(s).

 

If you have any questions, please contact your Customer Relations
Representative, Robyn Cox at (818) 710-3027 or Account Manager, Butch Story at
(818) 710-3160

Sincerely,

/s/ David Stevens

David Stevens
Senior Vice President
General Manager - Community Lending

I hereby agree to the terms of the Agreement, as amended by the enclosed pages,
are acceptable.

E-LOAN, INC.

By: /s/

Title:

Dated:

rb/122569_G01110583/BSTY-57YMSC

Master Commitment Amount

. The dollar amount of this Master Commitment shall be [ ** ] ("Master
Commitment Amount").



5. Delivery. Mortgages shall not be delivered by Originator to Freddie Mac under
this Master Commitment. In order for Mortgages to be delivered to Freddie Mac,
Originator must sell the Mortgages to Direct Seller for delivery under the
Direct Seller MC. Mortgages originated by Originator and delivered under the
Direct Seller MC will be applied toward the Master Commitment Amount.

6. Minimum Servicing Spread. The Minimum Servicing Spread for Mortgages sold
pursuant to the terms of this Master Commitment shall be [ ** ] basis points (.[
** ]).

7. Required Delivery Date. The sale of Mortgages to Freddie Mac through Direct
Seller under the terms of this Master Commitment is mandatory and all deliveries
shall be made by April 30, 2002.

8. Purchase Tolerance/Pair-off. Purchase by Freddie Mac of at least 90 percent
of the Master Commitment Amount, will constitute fulfillment by Seller of the
purchase requirements under this Master Commitment. In addition, Freddie Mac
shall purchase Mortgages otherwise eligible for purchase with an aggregate
unpaid principal balance not to exceed 100 percent of the Master Commitment
Amount. Such purchase tolerances shall apply notwithstanding the purchase
tolerances set forth in Section 11.5 of the Guide.

9. Required Spreads. The Required Spreads for Mortgages sold by Direct Seller to
Freddie Mac under the Guarantor Program or Multilender Program are:



15-year Fixed-rate Mortgages

[ ** ]basis points
(.[ ** ])

20-year Fixed rate Mortgages

[ ** ]basis points
(.[ ** ])

30-year Fixed rate Mortgages

[ ** ]basis points
(.[ ** ])



These Required Spreads reflect Seller's participation in Freddie Mac's Gold
Remittance Cycle.

Originator agrees to provide Direct Seller with the Required Spreads stated
above when selling Mortgages to Direct Seller for delivery to Freddie Mac under
the Enhanced AOT Offering.

[**] Confidential Treatment Requested




--------------------------------------------------------------------------------


